~4USTIN. TEXAS    7


                    March 17, 1970


Honorable Qayle R. Carden            Opinion No. M- 597
County Attorney
Hunt County                          Re:   Compensationof Judge of
Greenville,Texas 75401                     the 196th Judicial District
                                           for serving as a statutory'
                                           member of the Hunt County
Dear Mr. Carden:                           Juvenile Board.
         Your request for an opinion asks the following question:
         'Is the 196th District Judge entitled to
    receive compensationas a member of the Runt
    County Juvenile Board as provided in Article
    5139CC, a8 of the time said Board was appointed
    on November 7, 19699"
          Your request states that on October 2, 1969, Hollis
D. ffarmonwas appointed District Judge of the 196th Judicial
District covering Hunt County, Texas, and that no other District
Judge serves Hunt County.
          House Bill 412# Acts 60th Leg. R.S. 1967, Ch. 418, p.
950, amended Sections 1 and 4 of Article 5139CC, Vernon's Civil
Statutes, so as to read as follows:
         llSection1. There Is hereby established
    a County Juvenile Board in Hunt County, whfch
    shall be composed of the county $udge, the
    judge of each judicial district which includes
    Hunt County, and four non-salariedmembers who
    are citizens of Hunt County, two to be appointed
    by the county judge and one by each district
    judge. The terms of office of the non-salaried
    appointed members of the Board are for alter-
    nating terms of two years each. The terms of
    two of the non-salariedappointed members ex-
    pire on December 31st of each odd-numberedyear9
    and the terms of the remaining two non-salaried



                         -2843-
                                                                  ^




Ron. Gayle R. Carden, page 2   (M-592)


     appointed members expire on December   31st of
     each even-numberedyear,
          I,
           . . .
         %ec. 4. As compensationfor the added
    duties Imposed upon the judicial members of the
    Juvenile Board, the county and district judges
    may be allowed additional compensationnot to
    exceed Twelve Hundred Dollars ($1,200) per year,
    and the clerk of the juvenile court may be al-
    lowed the additional compensationnot to exceed
    Eight Hundred Dollars ($800) per year. Any ad-
    ditional compensationallowed shall be fixed by
    the CommissionersCourt of Hunt County, and
    paid monthly in twelve (12) equal Installments
    out of the general fund or any other available
    fund of the county. Such compensationshall
    be In addition to all other compensationnow
    provided or allowed by law for the county
    judges, district judges, and clerk of the
    juvenile court and shall not be counted as
    fees of office. Each other member of the
    Board serves without compensation. This Act
    shall be cumulativeof existing laws relating
    to compensatfonfor judges of district courtsfi
    county judges, and clerks of juvenile courts.
          House Bill 12, Acts 60th Legislature,supra, became
effective June 12, 1967, and in view of the provlsfons of Sec-
tion 1 of Article 5139CC, Vernon's Civil Statutes, as amended,
the County Juvenile Board in Hunt County was established,to be
composed of the County Judge, District Judge, and four non-
salaried members who are citizens of Hunt County, two to be
appointed by the County Judge and one by each District Judge.
            The,196th Judicial District was created by the pro-
visions of Section 3.023 of Article lgga, Vernon's Civil Statutes.
Under the facts submitted by you, Judge Qarmon qualified as Judge
of the 196th Judldlal District on October 2, 1969, and In view of
the provisions   of Section 1 of Article 5139C& Vernon's Civil
Statutes, automaticallybecame a member of the County Juvenile
Board in Hunt County.
            Section 2.006 of Article lgga, Vernon's Civil Statutes,
provides:



                          -2844-
Hon. ffayleR. Carden, page 3 (M-597)


          "The district judge of any new district
     created by this Act shall sit as a member of
     the juvenile board in any county within his
     district In which a juvenile board exists.
     The judge shall receive the same amount as
     supplementalcompensationfor his services on
     the board as Is received by other judges on
     the board. The judge shall rece.lvethe same
     amount in other supplementalcomp,ensatlon from
     the county as is receixed by other district
     judges in that county.
          You state in your request that the county judge of
Runt County receives $1200.00 per year at present for his
services as a member of the Juvenile Board for Hunt County.
          You are, therefore, advised that the Distrlat Judge
of the 196th Judicial District Is entitled to the compensation
authorized in Article'5139CCand Section 2.006 of Article 199a
from and after October 2, 1969. Under the facts submitted, this
compensationIs $1200.00 per year.
                    SUMMARY
         The County Juvenile Board in Hunt County was
    established in 1967 by the provisions of Article
    5139CC, Vernon's Civil Statutes; the Judge of the
    196th Judicial District is a member of that Board
    and is entitled to the compensationauthorized In
    Article 5139CC and Section 2.006 of Article 19~9a>
    Vernon's Civil Statutes, from and after the date
    he qualified as Judge of the 196th Judicial
    District.




                                       General of Texas
Prepared by John Reeves
Assistant Attorney General




                        -2845-
                                         -




Ron. Gayle   R. Carden, Page 4 (M-597)


APPROVED:
OPINION COMUITTEE
Kerns Taylor, Chairman
w. E. Allen, ,ActingCo-chairman
Earl Hines
Pat Cain
Camm Larg
Scott Qarrlson
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRRDWALKER
Executive Assistant
NOLA WHITE
First Assistant




                          -2846-